FILED
                            NOT FOR PUBLICATION                             JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10484

               Plaintiff - Appellee,             D.C. No. 3:09-cr-01113-JSW

  v.
                                                 MEMORANDUM *
NEFRITITI LUV,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Nefrititi Luv appeals from the 27-month sentence imposed following her

guilty-plea conviction for mail fraud, in violation of 18 U.S.C. § 1341, and failure

to file a tax return, in violation of 26 U.S.C. § 7203. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Luv first contends that the district court committed procedural error by

providing an inadequate explanation of the sentence selected, and relying on

clearly erroneous facts. The record belies these contentions. There was no

procedural error. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc).

         Luv next contends that her sentence is substantively unreasonable. She

argues that the court gave insufficient weight to her mitigation arguments,

overemphasized the seriousness of the offense and the need for deterrence, and

committed several other errors that resulted in a substantively unreasonable

sentence. Luv’s contentions are unavailing. The court conducted an

individualized assessment of Luv’s case, giving due consideration to her mitigation

arguments and the full scope of her conduct. See 18 U.S.C. § 3661 (“No limitation

shall be placed on the information concerning the background, character, and

conduct of a person convicted of an offense which a court of the United States may

receive and consider for the purpose of imposing an appropriate sentence.”). In

addition, it gave appropriate consideration to the 18 U.S.C. § 3553(a) factors; it

“did not give [any] factor impermissible weight or ignore or downplay the other

factors.” United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009).

In light of the totality of the circumstances and the § 3553(a) factors, Luv’s


                                            2                                       10-10484
sentence at the bottom of the Guidelines range is substantively reasonable. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                         3                                   10-10484